DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed on 11/25/2022 (hereinafter “amendment”) has been accepted and entered. Claims 1-10 are pending.

Claim Objections
Claim 5 objected to because of the following informalities: 
Claim 5 recites “The elastomeric closure of claim 3” and should instead recite “The closure of claim 3”.
Appropriate correction is required.
The objection to claim 7 is withdrawn as a result of the amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4 recites “said chord cuts have free ends”, this is unclear. The chord cuts have an end in the annular rim and the other end connected to the diametric cut, thus how is either one of those ends a “free end”, as they are both attached to something and thus not free. Examiner will take the “free end” to mean the end of the chord in the annular rim area.
The term “substantially” in claim 5 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how near or far the chord cuts need to be in order to be “substantially tangential”. As the cut extends beyond the dished septum as recited in claim 3, no chord cuts would be tangential, so then they are always somewhat away from the dished septum.
Regarding claim 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 recites “said chord cuts have free ends”, this is unclear. The chord cuts have an end in the annular rim and the other end connected to the diametric cut, thus how is either one of those ends a “free end”, as they are both attached to something and thus not free. Examiner will take the “free end” to mean the end of the chord in the annular rim area.
The term “substantially” in claim 9 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how near or far the chord cuts need to be in order to be “substantially tangential”. As the cut extends beyond the dished septum as recited in claim 7, no chord cuts would be tangential, so then they are always somewhat away from the dished septum.
Claims not specifically addressed are included due to their dependencies.
The rejection to claim 2 is overcome as a result of the amendment. Applicant argues that “the ends 36 are described as free merely in the sense of being free of connection to the diametric cut 30”, this is not true as the end 36 is a part of the chord 32 which is connected to 30. Thus, the end isn’t free, just the opposite end of the chord from where the diametric cut meets the chord. Applicant recites that “the tip element is now recited affirmatively apart from the alternative liquid transfer elements”, this does not change that is it unclear if what follows “such as” is part of the claimed invention. Nearly and substantially are synonyms and the use of either is a relative term.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levy US 2002/0131902 A1 in view of Lemmer US 3,072,288, herein after referred to as Levy and Lemmer respectively.
Regarding claim 1 Levy discloses a self-venting self-resealing pre-cut elastomeric closure for vials, bottles and the like, comprising:
a septum disc (18 septum, Figs. 1-11) of elastomeric material (paragraph [0019], line 5) including a dished septum encompassed by an annular rim area (Figs. 2-3 and 5-8), 
said septum disc being pre-cut through said dished septum (paragraph [0039]) and define flap areas in said dished septum, 
said flap areas being elastically displaceable from a normally closed co-planar horizontal condition to a downwardly flexed open venting condition in response to insertion of a the tip of liquid transfer implement such as an oral syringe or a pipette through said dished septum such that pressure may be equalized by air flow through the flexed open flap areas while drawing liquid from a container closed by said septum disc (paragraphs [0051]-[0052]).
Levy is silent to the cut extending into and having opposite ends in the annular rim area outside of the dished septum that define the flap areas.
Lemmer teaches a diametric cut having opposite end in an annular rim area outside of a dished septum (Fig. 3-5, dished septum is the area of 30 within 81/181 and the annular rim is the circumferential area around that center portion). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cuts of Levy to include the cut with opposite ends in an annular rim area outside of a dished septum as taught by Lemmer as doing so is well known in the art and would yield predictable results. Additionally, a cut that extend into the annular rim area will increase the flexibility of the folding flap into the container and define the flap areas into the annular rim area outside the dished septum.
Regarding claim 2 Levy as modified discloses the closure of Claim 1 and further discloses wherein said pre-cut disc (18) has a diametric cut across said dished septum (Figs. 9 and 10), said diametric cut having opposite ends in said annular rim area outside said dished septum (Fig. 3 Lemmer).
Regarding claim 6 Levy as modified discloses the closure of Claim 1 and further discloses wherein said dished septum (18) has a central area of minimum thickness, said minimum thickness being substantially smaller than said septum diameter and smaller than the thickness of said annular area (Figs. 2, 6, 9 and 9a).
Claims 3-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levy in view of Lemmer as applied to claim 2 above, and further in view of Konrad US 2004/0217081 A1.
Regarding claim 3 Levy as modified discloses the closure of Claim 2. Levy as modified is silent to the disc further has a pair of mutually parallel chord cuts in said annular rim area, each of said chord cuts having a chord cut end connected to a corresponding one of said opposite ends of said diametric cut at an acute interior angle thereby to define said flap areas.
Konrad teaches a pair of mutually parallel chord cuts, each of said chord cuts having a chord cut end connected to a corresponding one of said opposite ends of said diametric cut at an acute interior angle thereby to define two flap areas each lying between said diametric cut and one of said chord cuts (fig. 1 and 7). It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify Levy (which includes cuts in said annular rim area) to include cut chord arrangement of Konrad in order to isolate the flaps of the septum. The design of the chords makes it possible for the flaps to be pierced as well as allowing for resealing of the septum.
Regarding claim 4 Levy as modified discloses the closure of Claim 3 and further discloses wherein said chord cuts have free ends extending to the opposite ends of an imaginary line perpendicular to said diametric cross cut (Fig. 7 Konrad).
Regarding claim 5 Levy as modified discloses the closure of Claim 3 and further discloses wherein said chord cuts are nearly tangential to said dished septum (Fig. 7 Konrad, as the chord cut ends are in the annular rim area when combined with previous teachings of cuts extending into an annular rim portion and thus outside the dished septum portion they will be tangential away from the dished portion).
which includes cuts in said annular rim area)
Claims 7-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levy in view of Lemmer and further in view of Konrad.
Regarding claim 7 Levy discloses a self-venting self-resealing pre-cut elastomeric closure comprising a septum disc (18) of elastomeric material (paragraph [0019], line 5) including a dished septum encompassed by an annular rim area (Figs. 2-3 and 5-8), 
a diametric cut across said dished septum (Figs. 9 and 10), to define flap areas, 
said flap areas being elastically displaceable from a normally closed co-planar horizontal condition to a downwardly flexed open venting condition in response to insertion of a liquid transfer implement such as the tip of an oral syringe or a pipette through said dished septum such that pressure may be equalized by air flow through the flexed open flap areas while drawing liquid from a container closed by said septum disc (paragraphs [0051]-[0052]).
Levy is silent to the diametric cut extending into and having opposite ends in the annular rim area outside of the dished septum that define the flap areas and a pair of mutually parallel chord cuts in said annular rim area, each of said chord cuts having a chord cut end connected to a corresponding one of said opposite ends of said diametric cut at an acute interior angle thereby to define flap areas in said annular rim area outside said dished septum.
Lemmer teaches a diametric cut having opposite end in an annular rim area outside of a dished septum (Fig. 3-5, dished septum is the area of 30 within 81/181 and the annular rim is the circumferential area around that center portion). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cuts of Levy to include the cuts with opposite ends in an annular rim area outside of a dished septum as taught by Lemmer as doing so is well known in the art and would yield predictable results. Additionally, the cuts that extend into the annular rim area will increase the flexibility of the folding flap into the container and define the flap areas into the annular rim area outside the dished septum.
Konrad teaches a pair of mutually parallel chord cuts, each of said chord cuts having a chord cut end connected to a corresponding one of said opposite ends of said diametric cut at an acute interior angle thereby to define two flap areas each lying between said diametric cut and one of said chord cuts (Fig. 1 and 7). It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify Levy (which includes cuts in said annular rim area) to include cut chord arrangement of Konrad in order to isolate the flaps of the septum. The design of the chords makes it possible for the flaps to be pierced as well as allowing for resealing of the septum. 
Regarding claim 8 Levy as modified discloses the closure of Claim 7 and further discloses wherein said chord cuts have free ends extending to the opposite ends of an imaginary line perpendicular to said diametric cross cut (Fig. 7 Konrad).
Regarding claim 9 Levy as modified discloses the closure of Claim 7 and further discloses wherein said chord cuts are nearly tangential to said dished septum (Fig. 7 Konrad, as the chord cut ends are in the annular rim area when combined with previous teachings of cuts extending into an annular rim portion and thus outside the dished septum portion they will be tangential away from the dished portion).
Regarding claim 10 Levy as modified discloses the closure of Claim 7 and further discloses wherein said dished septum (18) has a central area of minimum thickness, said minimum thickness being substantially smaller than said septum diameter and smaller than the thickness of said annular area (Figs. 2, 6, 9 and 9a).

Response to Arguments
Applicant's arguments filed 11/25/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that “the radial slits or fissures 65-75 do not intersect each other” and “do not define any flap areas”, these features are taught by Levy. Applicant argues that Lemmer does not teach a dished septum depression as claimed, no dished septum depression is recited in the claim 1. Lemmer discloses a dished septum with cuts (65, 67, 69, 71, 73 and 75 fissures) through the dished septum (central area of 30, within area marked by 81 and 181, Figs. 3-5) and into the annular rim area (area surrounding the central area). Applicant argues that 63 is not a septum depression, again a depression is not claimed. There is nothing recited in claim 1  that requires the dished septum be depressed away from the annular rim area, or that there is a change in material thickness between the two areas of the closure. Additionally, 63 is not cited to in the rejection. Lemmer is used to teach that a cut can go from the dished septum to the annular rim area, as all other elements are taught by Levy and it is the combination of these references to form the basis of the rejection. Both Levy and Lemmer are directed to rupturable discs that rupture/move/open along pre-cut lines.
Applicant argues that the Z-cut of “Konrad lies entirely within the dished septum depression” and “there are no cuts in a surrounding annular rim area”, these features are taught by the combination of the references. Applicant argues that “any venting action that may occur in the Konrad closure is substantially different from the venting action described and claimed” and “no such flexing seems possible”, the venting action and flexing of the flaps as claimed is disclosed by Levy. Konrad is used to teach a Z-shaped cut that will have mutually parallel chords and said chords having a chord end connected to a corresponding on of the opposite ends of a diametric cut at an acute interior angle, and the motivation to combine is to facilitate piercing and Konrad is directed to a closure designed to be pierced and the material of the closure to be displaceable, same as Levy. It is the combination of teachings from the references not each individual reference.
Applicants arguments to claims 7, 8 and 10 are based on arguments to Levy, Lemmer and Konrad and have been addressed above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L KMET/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735